Exhibit 10

SAUER-DANFOSS INC. STANDARD RELEASE AGREEMENT

Employment Separation Agreement and General Release


THIS EMPLOYMENT SEPARATION AGREEMENT AND GENERAL RELEASE (HEREINAFTER
“AGREEMENT”) IS MADE BETWEEN JAMES R. WILCOX FOR AND ON BEHALF OF HIMSELF AND
HIS SPOUSE, HEIRS, ASSIGNS, LEGAL REPRESENTATIVES, EXECUTORS, DEPENDENTS, OR
ADMINISTRATORS, ANYONE ACTING FOR OR ON HIS BEHALF, AND ANYONE MAKING OR WHO
MIGHT HEREAFTER MAKE A CLAIM THROUGH HIM (HEREINAFTER JOINTLY “EMPLOYEE”) AND
SAUER-DANFOSS INC. AND ALL OF ITS SUBSIDIARIES AND RELATED OR AFFILIATED
ENTITIES AND JOINT VENTURES, DETERMINED AS OF THE DATE OF EXECUTION OF THIS
AGREEMENT (HEREINAFTER JOINTLY “THE COMPANY”) (COLLECTIVELY, “THE PARTIES”).

In exchange for the promises and covenants described below, which Employee and
the Company acknowledge constitute good and sufficient consideration, the
parties agree as follows:

1.                                       In connection with the Company’s
termination of Employee’s employment pursuant to Section 6(f) of the Executive
Employment Agreement dated December 1, 2002 between the parties (“Employment
Agreement”), Employee shall hereby terminate his employment with the Company,
and accordingly shall no longer serve in any officer position of the Company
from which he has not previously resigned and from all other positions with the
Company effective August 16, 2007, and the Employment Agreement shall be
terminated as of that time, except for those provisions described in Section 5
of this Agreement which shall survive.  This Agreement completely extinguishes
the employment relationship between the parties.

2.                                       General Release  In exchange for the
benefits described in Section 6(f) of the Employment Agreement, benefits to
which Employee would not otherwise be entitled in the absence of executing and
not revoking this Agreement, as provided for in Section 6(i) of the Employment
Agreement:

a.                                       Except as otherwise expressly provided
in paragraphs (b) and (c) immediately below, Employee fully, completely,
irrevocably and unconditionally releases and discharges the Company, its
predecessors, successors, parents, joint ventures, subsidiaries, partners and
assigns, as well as its and their past and present officers, directors,
employees, shareholders, owners, benefit plans (subject to paragraph (b)
immediately below), benefit plan administrators, trustees, fiduciaries, counsel,
insurers, attorneys and agents, from any and all manner of actions, causes or
actions, claims, complaints, or debts, of any kind to the effective date of this
Agreement, in law or equity,, known or unknown (hereinafter together “claims”),
arising out of or relating to Employee’s employment with the Company or
separation of employment with the Company.  The claims waived and discharged
include, but are not limited to:

i)                                         Employment discrimination claims
(including claims of sex discrimination and/or sexual harassment and/or
retaliation) on the basis of race, color, sex, national origin, ancestry,
disability, religion, sexual orientation, marital status, parental status,
veteran status, source of income, entitlement to benefits, union activities, or
any other status protected by local, state or federal laws, constitutions,
regulations, ordinances or executive orders


--------------------------------------------------------------------------------


ii)                                      Claims under Title VII of the Civil
Rights Act of 1964, Iowa Civil Rights Act or the Illinois Human Rights Act;

iii)                                   Age discrimination claims under the Age
Discrimination in Employment Act (ADEA);

iv)                                  Claims under the Older Workers Benefit
Protection Act of 1990;

v)                                     Claims under the Family and Medical Leave
Act;

vi)                                  Claims under the National Labor Relations
Act or the Labor Management Relations Act;

vii)                               Claims under the Worker Adjustment and
Retraining Notification Act and the Illinois Worker Adjustment and Retraining
Notification Act;

viii)                            Claims under the Employee Retirement Income
Security Act of 1974;

ix)                                    Claims under the Americans With
Disabilities Act or the Rehabilitation Act;

x)                                       Claims under the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981)

xi)                                    Claims under the Equal Pay Act

xii)                                 Claims under common law or public policy,
including, but not limited to, wrongful discharge, negligent hiring, retention
or supervision, personal injury, retaliatory discharge, breach of contract,
violation of public policy, invasion of privacy, fraud, negligence, promissory
estoppel, loss of consortium, detrimental reliance, defamation, intentional or
negligent infliction of emotional distress and/or mental anguish, or claims that
the Company has violated or breached its personnel policies, procedures,
handbooks, any covenant of good faith and fair dealing, or any express or
implied contract of any kind; and/or

xiii)                              Claims that the Company is in any way
obligated for any reason to pay Employee damages, expenses, litigation costs
(including attorneys’ fees), backpay, frontpay, disability or other benefits
(other than any accrued pension benefits), compensatory damages, punitive
damages, and/or interest.

b.                                      As an accommodation to Employee, the
Company expressly and solely agrees to carve out of paragraph (a) immediately
above, Employee’s asserted claim for additional Final Average Pay benefits under
the Sauer-Danfoss Employees’ Retirement Plan (the “ERP”) based on his rehire
date and introduction of the Cash Balance Formula under the ERP (the “Asserted
Claim”).  Employee and Company have agreed, in good faith, to carve out the
Asserted Claim from the General Release to provide Employee an opportunity to
submit such Asserted Claim through the Company’s claims, review and appeals
procedures under the ERP (the

2


--------------------------------------------------------------------------------


“Administrative Remedies”).  The parties further agree that the Asserted Claim,
following Employee’s exhaustion of the Administrative Remedies relating to such
Asserted Claim, shall, at the option of Employee, be settled by arbitration
administered by a three member arbitration panel of the American Arbitration
Association under its Employee Benefit Plan Claims Arbitration Rules,
incorporated by reference herein. The members of the arbitration panel appointed
for their ERISA expertise shall be selected as follows:  each party shall select
one arbitrator, and the third arbitrator shall be appointed, with each party’s
approval, by the American Arbitration Association.  For the avoidance of doubt,
both parties have also expressly agreed to provide the panel of arbitrators with
their written arguments and supporting documentation relating to the Asserted
Claim; provided, however, both parties also expressly agree that such
arbitration proceeding shall not include the right to any form of testimony
and/or depositions by the other party and will solely be based on the
administrative record (which both parties agree is normally an applicable
court’s scope of review on this sort of claim and thereby neither party is
entitled to discovery); provided, further, both parties agree that any
arbitration of the Asserted Claim is strictly limited to the issue of
determining whether the ERP administrator abused its discretion in reaching the
result it did on the Asserted Claim. The decision of the arbitrators shall be
final and binding and judgment on the award may be entered in any court having
jurisdiction.  Notwithstanding the Asserted Claim carve out, Employee, pursuant
to paragraph (a) immediately above, does release and discharge the Company, its
predecessors, successors, parents, joint ventures, subsidiaries, partners and
assigns, as well as its and their past and present officers, directors,
employees, shareholders, owners, benefit plan administrators, trustees,
fiduciaries, counsel, insurers, attorneys and agents, from any and all manner of
actions, causes or actions, claims, complaints, or debts, of any kind to the
effective date of this Agreement, in law or equity, known or unknown, arising
out of or relating to the Asserted Claim.  Except in connection with enforcement
of any arbitration award, Employee expressly acknowledges that the provisions of
Section 4 remain and continue to have full force and effect notwithstanding this
paragraph (b).

c.                                       In connection with the above concession
relating to the Asserted Claim, the Company further agrees that Employee’s right
to receive benefits under the Sauer-Danfoss Inc. Supplemental Executive Savings
& Retirement Plan (“SESRP”) shall not be affected in any way by the outcome of
the administrative and/or arbitration proceedings on the Asserted Claim. 
Regardless of the outcome of the Asserted Claim, for purposes of the SESRP,
Employee shall be deemed to be a “Cash Balance Employee” as defined in the SESRP
and will receive “Supplemental Benefit Amounts” under the SESRP and earnings
credits thereon as originally computed by the Company prior to the Asserted
Claim.  Employee hereby expressly acknowledges he has no right to any benefits
under the Sauer-Sundstrand Supplement Retirement Plan for Certain Key Executives
(the “SERP”).  Notwithstanding the foregoing, in the event that the Asserted
Claim is reviewed, appealed or arbitrated under paragraph (b) above and Employee
obtains an outcome contrary to the Company’s position with respect to such
administrative and/or arbitration proceeding, Employee expressly agrees that
Matching Contributions and Employer Contributions, together with investment
earnings thereon, under the Sauer-Danfoss Employees’ Savings Plan (the “ESP”)
received by Employee since January 1, 2001 would then inherently provide a

3


--------------------------------------------------------------------------------


duplicative benefit to the Employee if permitted to be retained following such
final outcome.  As such, Employee agrees that any such additional benefits
determined to be owed by the Company under the ERP following such administrative
or arbitration proceeding shall be 100% offset by all such Matching
Contributions and Employer Contributions, together with investment earnings
thereon, under the ESP for the same time period.

Employee hereby acknowledges and expressly agrees and understands that the
release of claims contained in this Employment Separation Agreement and General
Release is a GENERAL RELEASE, and that any reference to specific claims arising
out of or in connection with Employee’s employment and/or separation of
employment with the Company  is not intended to limit the release of claims.

It is understood that nothing in this Section 2 waives any claim or other right
that cannot be waived by law.  It is also understood that nothing in this
Section 2 precludes either the Employee from requesting of the Compensation
Committee of the Board of Directors (“the Committee”), or the Committee from
considering and granting, waiver of the automatic forfeiture provision and a pay
out on a pro rata basis of the Performance Units awarded Employee pursuant to
the terms of the 2005, 2006 and/or 2007 Performance Unit Award Agreements as
previously issued under the 1998 Long-Term Incentive Plan (the “LTI Awards”);
provided, however, acknowledgement by the Company of the Employee’s intention to
petition the Committee with respect to his LTI Awards after execution of this
Agreement in no way should be construed as a waiver or as otherwise changing the
Employee’s General Release under this Section 2 with respect to the LTI Awards. 
Also excluded from this Agreement is Employee’s right to file a charge with the
Equal Employment Opportunity Commission (“EEOC”), the Illinois Department of
Human Rights (“IDHR”) or any other administrative agency or participate in any
agency investigation.  Employee is, however, waiving the right to recover money
in connection with any such charge or investigation.  Employee is also waiving
the right to recover money in connection with a charge filed by any other
individual or by the EEOC, the IDHR, or any other federal or state agency.  Also
excluded from this Agreement are claims under the Fair Labor Standards Act
(“FLSA”).  However, by entering into this Agreement, Employee specifically
states that Employee is unaware that any FLSA claims or claims under similar
state wage/hour laws exist.  Employee further acknowledges that he has received
all wages, benefits, and other compensation due to him as a result of his
employment with the Company.  Employee further acknowledges that he has not
suffered any on-the-job injury for which he has not already filed a claim.

3.                                       The Company irrevocably and
unconditionally releases and discharges Employee from any and all claims arising
out of or relating to Employee’s employment with the Company, excluding any
claims relating to unlawful activities.

4.                                       A “covenant not to sue” is a legal term
which means that Employee promises not to file a lawsuit in court.  It is
different from the release and waiver of claims contained in Section 2 above. 
Besides waiving and releasing the claims covered by Section 2 above, Employee
further agrees never to sue, either alone or, directly or indirectly, in
conjunction with any other individual, entity or person, the Company or its
predecessors, successors, parents, joint ventures, subsidiaries, partners and
assigns, as well as its and their past and present officers, directors,
employees, shareholders, owners, benefit plans (specifically including a
covenant

4


--------------------------------------------------------------------------------


not to sue on the Asserted Claim under Section 2(b) above), benefit plan
administrators, trustees, fiduciaries, counsel, insurers, attorneys and agents,
in any forum for any reason covered by the release and waiver language in
Section 2 above, and Employee represents and warrants that he has not filed any
such claim to date.   Notwithstanding this covenant not to sue, Employee may
bring a claim against the Company to enforce this Agreement or to challenge the
validity of this Agreement under the ADEA, as amended.  If Employee sues the
Company in violation of this Agreement, Employee shall be liable to the Company
for its reasonable attorneys’ fees and other litigation costs incurred in
defending against such a suit, including reasonable compensation for the
services of the internal personnel of the released party.  Alternatively, if
Employee sues the Company in violation of this Agreement, then notwithstanding
any term of the Employment Agreement purporting to provide to the contrary, the
Company can require Employee to return all but $100 of the money and other
benefits paid to Employee pursuant to this Agreement.  In that event, the
Company shall be excused from making any further payments or continuing other
benefits, if any, otherwise owed to Employee under this Agreement.  Nothing set
forth in this Section 4 is intended to nor shall it impair the Employee’s
ability to enforce in court the Company’s obligations to indemnify him, as
described in Section 8 of his Employment Agreement.

5.                                       Notwithstanding the cessation of
Employee’s employment with the Company, the following Sections of the Employment
Agreement shall survive the termination of the remainder of the Employment
Agreement: Sections 6, 8, 9, 10, 11, 12, 13, 17, 22 and 24, and such
survivorship shall not be diminished or terminated by this Agreement, except
that if Employee revokes this Agreement pursuant to Section 15 below, all
obligations of the Company under the Employment Agreement, including, but not
limited to, Section 6, will immediately cease.

6.                                       Employee will not, directly or
indirectly, disclose the terms of this Agreement to anyone other than Employee’s
attorney, except to the extent disclosure is required for accounting or tax
reporting purposes or as otherwise required by law; provided, however, if this
Agreement is required to be filed with the US Securities Exchange Commission and
thereby becomes public information, such nondisclosure provision shall not
apply.   Employee acknowledges the Company’s right to enforce this
confidentiality provision in any court of competent jurisdiction.  Employee
further agrees that if Employee breaches this confidentiality provision, the
Company will be irreparably harmed as a matter of law and will be entitled to
immediate injunctive relief, plus its reasonable attorneys’ fees incurred in
enforcing this provision.

7.                                       The parties agree that neither will
engage in any conduct or communication designed to disparage the other.

8.                                       Employee will not reveal any
confidential information about the Company’s business operations to anyone. 
“Confidential information” means any information that would not have been
revealed to competitors during the period Employee was employed.

9.                                       Employee will cooperate with the
Company to the extent the Company requires to effectuate a smooth transfer of
Employee’s duties and responsibilities.   The full consideration for such
consulting is part of the consideration furnished to Employee as part of this
Agreement.  Any out-of-pocket reasonable expenses incurred by Employee
(including, but not limited to travel,

5


--------------------------------------------------------------------------------


lodging and meals in accordance with Company reimbursement policies) that are
required to fulfill his obligations under this provisions shall be promptly
reimbursed by the Company.

10.                                 Employee will provide accurate information
or testimony or both in connection with any legal matters if so requested by the
Company, but Employee will not disclose or discuss with anyone who is not
directing or assisting the Company in any investigation or case of the Company,
other than the Company’s attorney(s), the fact of or the subject matter of any
such investigation or case, except as required by law.  Any out-of-pocket
reasonable expenses incurred by Employee (including, but not limited to travel,
lodging and meals in accordance with Company reimbursement policies) that are
required to fulfill his obligations under this provisions shall be promptly
reimbursed by the Company.

11.                                 This Agreement is binding on the parties and
on their heirs, administrators, representatives, executors, successors, and
assigns.

12.                                 The provisions of this Agreement are and are
intended to be severable.  If any provision is held to be invalid or
unenforceable, it shall not affect the validity or enforceability of any other
provision.

13.                                 Employee will not seek or accept future
employment with the Company, as defined herein, in any position or capacity. 
If, through mistake or inadvertence or otherwise, Employee applies for
employment with any of the aforementioned entities, then he shall withdraw his
application immediately upon having first knowledge of such issue without any
recourse, legal or otherwise, and to the extent that Employee has already been
hired, he will resign immediately without any recourse, legal or otherwise. 
This shall not impact Employee’s right to maintain employment with any entity
which, subsequent to this Agreement, becomes Employee’s employer or a parent,
subsidiary or affiliated corporation, division, partnership, successor or assign
of the Company.

14.                                 This Agreement is made and entered into in
the State of Illinois and in all respects the rights and obligations of the
parties to this Agreement will be interpreted, enforced and governed in
accordance with the laws of the State of Illinois without regard to the
principles of conflict of laws.

15.           Employee represents, warrants, and agrees that Employee:

a.                                       understands completely Employee’s right
to review all aspects of this Agreement with an attorney of Employee’s choice
before signing this Agreement, and has done so or voluntarily elected not to do
so;

b.                                      has carefully read and fully understands
all of the provisions of this Agreement and that Employee is freely, knowingly,
and voluntarily entering into this Agreement;

c.                                       has been given 21 days to consider this
Agreement and will be given 7 days to revoke it in the event Employee signs this
Agreement by delivering to the Vice President, Human Resources of Sauer-Danfoss
Inc., Ron Hanson, 250 Parkway Drive, Suite 270, Lincolnshire, IL  60069 USA, a
written statement indicating that Employee wishes to revoke this Agreement. 
Employee and the Company understand this Agreement will not become enforceable
or effective until the revocation period has

6


--------------------------------------------------------------------------------


expired without revocation by Employee (i.e., this will be the effective date of
the Agreement).  Employee expressly acknowledges and understands that the
Company will not be obligated to take any of the actions described in Section
6(f) of the Employment Agreement, unless and until this Agreement becomes
enforceable and effective because the revocation period has expired without
revocation by Employee, and that in the event Employee exercises his right to
revoke this Agreement all obligations of the Company under the Employment
Agreement, including, but not limited to, Section 6, will immediately cease; and

d.                                      agrees that the Company has not made
(and, in deciding to enter into this Agreement, Employee is not relying upon)
any representations, promises, or agreements to or with Employee concerning the
terms or effects of this Agreement other than those contained in this Agreement
and the attached Exhibit A.


EMPLOYEE HAS ENTERED INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY BASED UPON
THE CONTENTS OF THIS AGREEMENT AND NOTHING ELSE, AND WITHOUT DURESS OR
RESERVATION OF ANY KIND.

16.                                 The fact and terms of this Agreement are not
and do not constitute an admission by either the Company or Employee of
liability or other wrongdoing under any law or otherwise.

17.                                 This Agreement is the entire Agreement
between Employee and the Company regarding the separation of Employee’s
employment with the Company and the subject matters contained herein.

18.                                 This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

19.                                 If Employee voluntarily and unequivocally
enters into this Agreement, please sign in the space indicated below and return
to the Company.

20.                                 All reference checks (both written and oral)
will be answered in a neutral manner, and all letters of reference will be
written in a neutral manner, and such reference letters and responses to
reference checks will supply information concerning Employee’s name, dates of
employment, job title, job duties and salary (if such information is
requested).  It is agreed that all requests for references will be submitted to
the Vice President of Human Resources of the Company.

Dated:

August 14, 2007

 

/s/ Jame R. Wilcox

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

August 14, 2007

 

Sauer-Danfoss Inc.

 

 

 

By:

/s/ David J. Anderson

 

7


--------------------------------------------------------------------------------


Exhibit A - Summary Separation Compensation & Benefits

For James R. Wilcox — August 14, 2007

Page 1

Accrued Benefits

·                  Base Salary & Car Allowance through Termination Date

·                  Accrued Paid-Time-Off (PTO) At Termination Date

·                  Deferred Compensation (timing of payments based on existing
elections)

·                  Deferred Base Salary & Annual Incentives

·                  Deferred Performance Units

·                  Retirement Benefits Subject to Asserted Claim (timing of
payment dependant upon retirement elections)

·                  Final Average Pay Plan

·                  Cash Balance Plan

·                  401(k) Plan

·                  Supplemental Executive Savings & Retirement Plan

Pro Rata Annual Incentive  (Payable No Later Than March 15, 2008)

Current Base Salary

 

$

449,000

 

Target Percentage

 

x 60%

 

 

 

 

 

Target Incentive Opportunity

 

$

269,400

 

Number Of Whole Months / 12

 

x 7/12

 

 

 

 

 

Pro Rata Annual Incentive

 

$

157,150

 

 

Lump-Sum Payment  (Payable No Later Than March 15, 2008)

Current Base Salary

 

$

449,000

 

Target Incentive Opportunity

 

$

269,400

 

 

 

 

 

Annual Cash Compensation

 

$

718,400

 

Multiplier

 

1.5

 

 

 

 

 

Lump Sum Payment

 

$

1,077,600

 

 

Outplacement Consulting

You may, at your sole election, utilize executive outplacement services of your
choice, up to a maximum of $20,000, at the company’s expense; provided, however,
that if you desire to access such services, you shall commence the outplacement
no later than sixty (60) days following the Termination Date, and conclude such
use and any associated reimbursement by December 31, 2009.


--------------------------------------------------------------------------------


Medical Plan Benefits

Medical benefits will continue for a 12 month period following the Termination
Date (commencing September 1, 2007) at the same coverage levels and at the same
premiums that exist at the Termination Date.  Under the medical plan, your
status will switch to an Eligible Retiree, meaning that you can maintain your
health care coverage until age 65 after which time you will switch to the
Company’s Medigap premium reimbursement program.

At the end of the 12 month continuation period, your medical premiums to
continue coverage as an Eligible Retiree will be increased to the same level as
other Eligible Retirees.

Other Benefits

Life Insurance — Company provided group term life coverage of $500,000 can be
converted to a whole life policy under terms of the Sauer-Danfoss group life
program.  Met Life should be contacted directly if you are interested in this as
an option.

Section 409A Compliance

Each of the payments of severance, outplacement services and continued medical
benefits for the 12 month continuation period under the respective paragraphs
above are designated as separate payments for purposes of the short-term
deferral rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the
general exemption for reimbursements and other separation payments under
Treasury Regulation Section 1.409A-1(b)(9)(v)(A), and the exemption for medical
expense coverage under Treasury Regulation Section 1.409A-1(b)(9)(v)(B) and/or
(C).

 

2


--------------------------------------------------------------------------------